DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leontaris et al. (Pub. No.: US 2013/0194386 Al, hereinafter “Leontaris”), in view of Liu et al. (WO 2016/200777 A 1 (QUALCOMM INC [US]) 15 December 2016 (2016-12-15), hereinafter “Liu”) (IDS)
Regarding claim 1, LEONTARIS discloses local illumination compensation using a local illumination compensation (para. 45) buffer (para. 54), in which disparity estimation includes motion and illumination estimation (para. 46), decoding block using local illumination compensation with parameters selected in the local illumination compensation buffer according to the index (LEONTARIS, Fig. 12, disparity estimation, which includes LIC), - determining local illumination parameters based on the decoded block (Fig. 12, RPB of input block); and - storing the computed local illumination parameters in the local illumination compensation buffer (LEONTARIS, Fig. 12, storing the disparity compensation 0 in the buffer)
It is noted that LEONTARIS is silent about index as claimed.
However LIU discloses a method for decoding picture data for a block in a picture (para 151) using the local illumination compensation buffer (Fig. 11, claim 1, see LEONTARIS for disclosure of the local illumination compensation buffer), the method comprising - obtaining information representative of the use of a local illumination compensation buffer (para. 152, IC flag), - in the condition that a local illumination compensation buffer (para. 150, i.e.  when the IC mode is determined for the block) is used (Fig. 11): - obtaining an index in the local illumination compensation buffer storing local illumination compensation parameters (para 150, signaling index, list of IC parameter), - wherein the size of the local illumination compensation buffer is smaller than the number of blocks in the picture (As cited above, LI is conditional process; i.e. the size will be less than the available number of block in the picture).
Both LEONTARIS and LIU teach encoding/decoding method using local illumination parameter, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the LEONTARIS disclosure, indexing the LIC, as taught by LIU.  Such inclusion would have increased the video compression system by use illumination compensation to efficiently compensate variations in illumination between one or more pictures., and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, LEONTARIS/LIU, for the same motion of combination, further discloses the method of claim 18 wherein the local illumination compensation parameters are determined based on a right-hand vertical sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the vertical position of the sub-block they refer to (LIU, Fig. 5A, for the prediction block, para. 89).

Regarding claim 20, LEONTARIS/LIU, for the same motion of combination, further discloses the method of claim 18 wherein the local illumination compensation parameters are determined based on a lower horizontal sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the horizontal position of the sub-block they refer to (LIU, Fig. 5A, para. 89).

Regarding claim 21, LEONTARIS/LIU, for the same motion of combination, further discloses the method of claim 18 wherein two illumination compensation parameter buffers are used, a first buffer for vertical local illumination compensation parameters determined based on a right-hand vertical sub-portion of the block and stored in the first buffer indexed as a function of the vertical position of the sub-block they refer to (LEONTARIS, Fig. 5A, para. 89), and a second buffer for horizontal parameters determined based on a lower horizontal sub- portion of the block and stored in the first buffer indexed as a function of the horizontal position of the sub-block they refer to (LIU, Fig. 5A, para. 89).

Regarding claim 22, LEONTARIS/LIU, for the same motion of combination, further discloses the method of any of claim 18, wherein the local illumination compensation is based on a first order linear model using a scaling factor and an offset (LIU, para. 145, linear model, parameter a, b).

Regarding claim 23, LEONTARIS/LIU, for the same motion of combination, discloses a method for encoding picture data for a block in a picture using a local illumination compensation buffer, the method comprising: - determining local illumination parameters based on the block to encode; and - storing the determined local illumination parameters in a local illumination compensation buffer storing local illumination compensation parameters, wherein the size of the local illumination compensation buffer is smaller than the number of blocks in the picture, and - encoding at least the block and information representative of the use of local illumination compensation buffer (see rejection of claim 18).

Regarding claim 24, LEONTARIS/LIU, for the same motion of combination, further discloses the method of claim 23 wherein the local illumination compensation parameters are determined based on a right-hand vertical sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the vertical position of the sub-block they refer to, or wherein the local illumination compensation parameters are determined based on a lower horizontal sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the horizontal position of the sub-block they refer to (see right-hand and lower sub citation above).

Regarding claim 25, LEONTARIS/LIU, for the same motion of combination, further discloses the method of claim 23 wherein two illumination compensation parameter buffers are used, a first buffer for vertical local illumination compensation parameters determined based on a right-hand vertical sub-portion of the block and stored in the first buffer indexed as a function of the vertical position of the sub-block they refer to, and a second buffer for horizontal parameters determined based on a lower horizontal sub- portion of the block and stored in the first buffer indexed as a function of the horizontal position of the sub-block they refer to (see the two parameters citation above).

Regarding claim 26, LEONTARIS/LIU, for the same motion of combination, further discloses the method of any of claim 23, wherein the local illumination compensation is based on a first order linear model using a scaling factor and an offset (see linear model citation above).

Regarding claim 27, LEONTARIS/LIU, for the same motion of combination, discloses an apparatus for decoding picture data for a block in a picture using a local illumination compensation buffer (LEONTARIS Abstract), the device comprising at least one processor configured to: - obtain information representative of the use of a local illumination compensation buffer, - in the condition that a local illumination compensation buffer is used: - obtain an index in a local illumination compensation buffer storing local illumination compensation parameters, - decode block using local illumination compensation with parameters selected in the local illumination compensation buffer according to the index, - determine local illumination parameters based on the decoded block; and - store the computed local illumination parameters in the local illumination compensation buffer wherein the size of the local illumination compensation buffer is smaller than the number of blocks in the picture (see rejection of claim 18).

Regarding claim 28, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of claim 27 wherein the local illumination compensation parameters are determined based on a right-hand vertical sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the vertical position of the sub-block they refer to (see right hand citation above).

Regarding claim 29, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of claim 27 wherein the local illumination compensation parameters are determined based on a lower horizontal sub-portion of the block and are stored in the local illumination compensation buffer indexed as a function of the horizontal position of the sub-block they refer to (see lower horizontal citation above).

Regarding claim 30, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of claim 27 wherein two illumination compensation parameter buffers are used, a first buffer for vertical local illumination compensation parameters determined based on a right-hand vertical sub-portion of the block and stored in the first buffer indexed as a function of the vertical position of the sub-block they refer to, and a second buffer for horizontal parameters determined based on a lower horizontal sub-portion of the block and stored in the first buffer indexed as a function of the horizontal position of the sub-block they refer to (see two buffers citation above).

Regarding claim 31, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of any of claim 27, wherein the local illumination compensation is based on a first order linear model using a scaling factor and an offset (see linear model citation above).

Regarding claim 32, LEONTARIS/LIU, for the same motion of combination, further discloses an apparatus for encoding picture data for a block in a picture using a local illumination compensation buffer, the device comprising at least one processor configured to: - determine local illumination parameters based on the block to encode; and - store the determined local illumination parameters in a local illumination compensation buffer storing local illumination compensation parameters, wherein the size of the buffer is smaller than the number of blocks in the picture (see rejection of claim 18), and - encode at least the block and information representative of the use of local illumination compensation buffer (see buffer citation above).

Regarding claim 33, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of claim 32 wherein the local illumination compensation parameters are determined based on a right-hand vertical sub-portion of the block and are stored in the buffer indexed as a function of the vertical position of the sub-block they refer to, or wherein the local illumination compensation parameters are determined based on a lower horizontal sub-portion of the block and are stored in the buffer indexed as a function of the horizontal position of the sub-block they refer to (see right hand citation and lower horizontal citation above).

Regarding claim 34, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of claim 32 wherein two illumination compensation parameter buffers are used, a first buffer for vertical local illumination compensation parameters determined based on a right-hand vertical sub-portion of the block and stored in the first buffer indexed as a function of the vertical position of the sub-block they refer to, and a second buffer for horizontal parameters determined based on a lower horizontal sub-portion of the block and stored in the first buffer indexed as a function of the horizontal position of the sub-block they refer to (see two buffers citation above).

Regarding claim 35, LEONTARIS/LIU, for the same motion of combination, further discloses the apparatus of any of claim 32, wherein the local illumination compensation is based on a first order linear model using a scaling factor and an offset (see linear model citation above).

Regarding claim 36, LEONTARIS/LIU, for the same motion of combination, discloses a non-transitory storage medium having stored therein instructions for causing a processor to decode picture data for a block in a picture using local illumination compensation buffer (LEONTARIS, abstract), comprising - obtaining information representative of the use of local illumination compensation buffer, - in the condition that local illumination compensation buffer is used: - obtaining an index in a buffer of local illumination compensation parameters, - decoding block using local illumination compensation with parameters selected in the buffer according to the index, - determining local illumination parameters based on the decoded block; and - storing the computed local illumination parameters in the buffer wherein the size of the buffer is smaller than the number of blocks in the picture (see rejection of claim 18).

Regarding claim 37, LEONTARIS/LIU, for the same motion of combination, further discloses the non-transitory storage medium having stored therein instructions for causing a processor to encode picture data for a block in a picture using local illumination compensation buffer, comprising: - determining local illumination parameters based on the block to encode; and - storing the determined local illumination parameters in a buffer of local illumination compensation parameters, wherein the size of the buffer is smaller than the number of blocks in the picture, and - encoding at least the block and information representative of the use of local illumination compensation buffer (see rejection of claim 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210377517 A1	METHOD AND DEVICE FOR PICTURE ENCODING AND DECODING
US 20140010305 A1	METHOD OF MULTI-VIEW VIDEO SEQUENCE CODING/DECODING BASED ON ADAPTIVE LOCAL CORRECTION OF ILLUMINATION OF REFERENCE FRAMES WITHOUT TRANSMISSION OF ADDITIONAL PARAMETERS (VARIANTS)
US 20130243085 A1	METHOD OF MULTI-VIEW VIDEO CODING AND DECODING BASED ON LOCAL ILLUMINATION AND CONTRAST COMPENSATION OF REFERENCE FRAMES WITHOUT EXTRA BITRATE OVERHEAD
US 20130194386 A1	Joint Layer Optimization for a Frame-Compatible Video Delivery
US 20100091845 A1	Method and apparatus for decoding/encoding a video signal
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485